Citation Nr: 0102976	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-21 393	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether the character of the appellant's discharge from 
military service for the period from October 1988 to October 
1990 constitutes a bar to payment of VA compensation benefits 
for depression.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The appellant was honorably discharged from a period of 
service beginning in May 1985 and ending in March 1988.  He 
also served from October 1988 to October 1990 and was 
discharged from that period of service under other than 
honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas VA Regional Office (RO).  
That office determined that the appellant was entitled to 
treatment under Chapter 17 Title 38, United States Code, but 
was barred from service connection for his depression based 
on dishonorable discharge from service in October 1990.  The 
appellant has appealed that determination.


FINDINGS OF FACT

1.  The appellant's period of service from October 1988 to 
October 1990 was terminated by an other than honorable 
discharge.  Such discharge was in lieu of court martial.

2.  The appellant's offenses leading to his October 1990 
discharge consisted of two periods of being absent without 
official leave (AWOL), totaling 177 AWOL days. 

3.  The appellant's AWOL offenses during his second period of 
military service were not minor offenses offset by service 
which was otherwise honest, faithful, and meritorious, but 
rather, constitute willful and persistent misconduct.  

4.  There were no compelling circumstances to warrant the 
appellant's prolonged period of being AWOL.

5.  The evidence does not establish that the appellant was 
insane at the time of either AWOL period.


CONCLUSION OF LAW


The appellant's discharge from his second period of active 
military service (October 1988 to October 1990) was issued 
under dishonorable conditions for VA compensation purposes, 
thereby creating a bar to VA benefits based on that period of 
service, except for health care and related benefits 
authorized under Chapter 17, Title 38, United States Code.  
38 U.S.C.A. §§ 101(2), (8), 5303 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to VA benefits.  38 U.S.C.A. § 
101(18); 38 C.F.R. § 3.12(a).

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of benefits.  Benefits will not be barred 
if it is found that the person was insane at the time of 
committing the offense causing such discharge or release or 
unless otherwise specifically provided in law and regulation.  
38 U.S.C.A. § 5303(b).

Specifically, under 38 C.F.R. § 3.12(c)(6), benefits are not 
payable where the former service member was discharged or 
released under other than honorable conditions issued as a 
result of being AWOL for a continuous period of at least 
180 days.  This bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.  The following factors will be 
considered in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence:

(i) Length and character of service 
exclusive of the period of prolonged 
AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of 
such quality and length that it can be 
characterized as honest, faithful and 
meritorious and of benefit to the Nation.

(ii) Reasons for going AWOL.  Reasons 
which are entitled to be given 
consideration when offered by the 
claimant include family emergencies or 
obligations, or similar types of 
obligations or duties owed to third 
parties.  The reasons for going AWOL 
should be evaluated in terms of the 
person's age, cultural background, 
educational level and judgmental 
maturity.  Consideration should be given 
to how the situation appeared to the 
person himself or herself, and not how 
the adjudicator might have reacted.  
Hardship or suffering incurred during 
overseas service, or as a result of 
combat wounds of other service-incurred 
or aggravated disability, is to be 
carefully and sympathetically considered 
in evaluating the person's state of mind 
at the time the prolonged AWOL period 
began.

(iii) A valid legal defense exists for 
the absence which would have precluded a 
conviction for AWOL.  Compelling 
circumstances could occur as a matter of 
law if the absence could not validly be 
charged as, or lead to a conviction of, 
an offense under the Uniform Code of 
Military Justice.  For purposes of this 
paragraph the defense must go directly to 
the substantive issue of absence rather 
than to procedures, technicalities or 
formalities.

The provisions of 38 C.F.R. § 3.12(d) provide that discharge 
or release due to offenses to include acceptance of an 
undesirable discharge to escape trial by general court-
martial or willful and persistent misconduct is considered to 
have been issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(1), (4).  This includes a discharge under other 
than honorable conditions, if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n).

Thirty-eight C.F.R. § 3.354(a) defines an insane person as 
one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
statute requires that the insanity exist only at the time of 
the commission of an offense leading to a person's discharge 
and not that insanity must cause the misconduct.  That is, 
there need not be a causal connection between the insanity 
and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

Under 38 C.F.R. § 3.12(e) an honorable discharge or discharge 
under honorable conditions issued through a board for 
correction of records established under authority of 10 
U.S.C.A. 1552 (West 1991), is final and conclusive on VA.

Factual Background

Service records reflect that the appellant was AWOL for a 
total of 177 days, from October 31, 1989 to November 7, 1989, 
and from March 6, 1990 to August 21, 1990.

The appellant argues that he was married just prior to his 
second service period and that his new spouse declined to 
accompany him on duty assignment to Germany.  He reports that 
he thus became depressed, entertaining thoughts of suicide 
and losing interest in excelling in the military.  He claims 
that the stress from being ostracized by his peers, and his 
financial and marital problems, led him to go AWOL.  He 
asserts that the military did not assist him in coping with 
his problems.

Statements in the appellant's service records indicate he was 
encouraged to return and turn himself in to the military 
police, and that he was eventually returned to service after 
a parent found him to have attempted suicide.

A line of duty investigation was conducted surrounding the 
circumstances of the veteran's suicide attempt of August 22, 
1990.  The conclusion was that such was not in the line of 
duty and not due to own misconduct insofar as the appellant 
was AWOL at the time of the suicide attempt.  Mental health 
evaluation conducted in connection with the investigation 
revealed the veteran to have a personality disorder.  
Examining personnel noted the appellant to be "despondent 
because of marital problems" and that he attempted suicide 
secondary to "severe depression."  Examining personnel 
noted that mental status evaluation was within normal limits, 
with no apparent thought disorder noted, and specifically 
opined that the appellant had the mental capacity to 
understand and participate in discharge proceedings and was 
mentally responsible for his actions.

A report of discharge, from in-service hospitalization from 
August 31 to September 5, 1990, notes that the appellant 
showed no evidence of ongoing mood disturbance or other 
serious psychiatric problems.  The impression was adjustment 
disorder with mixed disturbance of emotions and conduct, 
acute, moderate and resolved, manifested by depressed, 
hopeless mood and suicidal ideation in the face of 
incarceration.  

In October 1990, service personnel opined that if not 
confined the appellant would go AWOL again. 

Documentation in connection with request for discharge for 
the good of the service includes note that "[b]ased on his 
previous record, punishment can be expected to have a minimal 
rehabilitative effect."  Also, that document indicates that 
"[t]here does not appear to be any reasonable ground to 
believe that the individual is, or was, at the time of his 
misconduct, mentally defective, deranged or abnormal."  The 
appellant was discharged for the good of the service.

In an August 1997 administrative decision, the RO set out 
that the appellant had been AWOL from October 31, 1989 to 
November 7, 1989; from March 6, 1990 to August 21, 1990; and 
from September 5, 1990 to October 29, 1990; and, that the 
appellant was granted a discharge under other than honorable 
conditions on October 29, 1990, in lieu of a court martial.  
The RO further noted that an upgrade had been denied by the 
Army Council of Review Boards.  The RO determined that the 
AWOL incidents constituted willful and persistent misconduct 
and that the appellant's October 1990 discharge was 
dishonorable, barring entitlement to VA benefits other than 
under Chapter 17, Title 38, of the United States Code.

Records in the claims indicate the Army Discharge Review 
Board's denial of an upgrade in the appellant's October 1990 
discharge status.  


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)-(3)).

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

Id.

The Board recognizes that records from the appellant's period 
of honorable service, his first service period, are not 
contained in the claims file.  However, review of the record 
reflects multiple requests for such and further indicates the 
appellant was advised of the unavailability of such.  In any 
case, the issue involves the nature of the veteran's second 
period of service and not events during the first period.  
There has been no contention that the records from the first 
period of service would be relevant to the current claim.  In 
view of the foregoing, the Board finds that additional 
efforts to secure records from the first period of service 
could not reasonably be expected to help substantiate the 
claim.  The appellant will not be prejudiced by its actions 
and that a remand for further attempts to obtain service 
records from the appellant's initial service period, or for 
adjudication by the RO would only serve to further delay 
resolution of the claim.  

As set out above, the appellant has been denied revision by 
the appropriate authorities and thus the official character 
of his October 1990 discharge as other than honorable is not 
currently in dispute.  

The appellant falls under the provisions of 38 C.F.R. 
§ 3.12(d), in that he was discharged under other than 
honorable conditions to escape trial by court martial based 
on willful and persistent misconduct in the form of two 
periods of being AWOL.  The Board has considered whether the 
appellant's AWOL periods could be considered "minor" 
offenses against a background of otherwise honest, faithful 
and meritorious service.  However, the appellant's second 
period of service was only two years in length and during 
such time he was AWOL for a total of 177 days.  

Although the appellant cites prior honorable service, during 
which he was promoted and did well, such is irrelevant to the 
period of service in question.  The period of service at 
issue was characterized by two periods of AWOL.  Service 
personnel opined that the appellant would go AWOL again if 
not confined and also opined that little or no rehabilitation 
could be accomplished via punishment, etc.  Based on such the 
appellant chose an other than honorable discharge in lieu of 
court martial.  The character of the AWOL offenses, against 
the background of the lack of rehabilitative promise 
demonstrates persistent and willful misconduct.

In-service records specify that the AWOL offenses were not 
due to the appellant's own misconduct yet were not in the 
line of duty.  These conclusions were based on a finding that 
no other misconduct was associated with the AWOL periods.  
However, regulations define willful misconduct as an act 
involving conscious wrongdoing or known prohibited action.  
In this case the totality of the in-service psychiatric 
evaluation reports and review by authorities supports the 
conclusion that the appellant was aware of both his actions 
and the consequences thereof and violated military laws.  
Thus, the service department finding is inconsistent with the 
facts and the requirements of laws administered by VA and is 
not binding on the Board, particularly in the face of the 
appellant's option for discharge in lieu of court martial 
proceedings for his offenses.

The Board further notes that one of the appellant's 
continuous periods of AWOL totaled 169 days in length, 
approximating the 180 days specified under 38 C.F.R. 
§ 3.12(c)(6).  The appellant has argued compelling 
circumstances, i.e., marital problems, and the lack of 
service support to take care of such matters as reason for 
his AWOL period.  However, the appellant's service has been 
found to be a bar to benefits not under the provisions of 38 
C.F.R. § 3.12(c)(6), pertaining to at least 180 days of 
continuous AWOL, but under the provisions of § 3.12(d)(4), 
pertaining to willful and persistent misconduct.

The record does not support any legal defense to his 
prolonged AWOL period, not does show any hardship during 
overseas service and there were no combat circumstances 
affecting the appellant's state of mind.  Moreover, the 
record does not document any family emergency.  

The appellant does not argue that he went AWOL to achieve 
reconciliation with his spouse.  Rather, the narrative record 
surrounding the circumstances of the AWOL reflects that the 
appellant was encouraged by family to return to military 
service, and that he was in fact returned to service only 
after a parent found him to have attempted suicide and in 
need of treatment.  Consistently the record reveals no 
impairment in the appellant's intelligence or in his ability 
to understand his military obligations and the protocol for 
leave taking.

The appellant disagrees with the RO's character of discharge 
determination, arguing that the RO failed to advise him of 
the reasons and bases in order to properly appeal, and that 
the RO failed to apply relevant laws.  With respect to the 
former the Board emphasizes that the appellant has been 
issued a copy of the administrative decision of August 1997, 
as well as a statement of the case issued in September 1999, 
both of which cite to the regulations governing 
determinations as to character of discharge, and cite to the 
denial based on the appellant's AWOL periods amounting to 
willful and persistent misconduct.  With respect to the 
latter, the appellant more specifically argues that the RO 
failed to consider insanity as a defense to misconduct.  
Here, the appellant cites his in-service psychiatric 
evaluation and treatment as evidence of insanity.

The Board further does not dispute that the appellant may 
have manifested symptomatology, such as depression during 
service.  However, in-service evaluations were consistent in 
showing no manifested thought disorders and in concluding 
that the appellant was able to discern right from wrong and 
to understand the nature and consequences of his actions.  
See 38 C.F.R. § 3.354.  

VA's legal definition of insanity includes contemplation of a 
prolonged departure or deviation from accepted community 
standards and normal behavior.  To the extent the appellant's 
behavior, i.e., going AWOL and attempting suicide, may be 
seen as such a departure, the Board cites VAOPGCPREC 20-97 
(1997), in which VA's General Counsel found that behavior 
which is attributable to a personality disorder does not 
satisfy the definition of insanity in 38 C.F.R. § 3.354. 

Thus, the Board acknowledges that in service the appellant 
was diagnosed with a personality disorder and an adjustment 
disorder.  However, the latter was adjudged to be acute and 
resolved.  No ongoing or serious psychiatric problems were 
identified and at no point was the appellant thought to be 
insane.  Thus, the appellant's demonstrated symptomatology in 
service is shown related to a personality disorder or a 
temporary adjustment disorder, in turn related to marital and 
other problems.  The in-service record, to include 
psychiatric assessments, does not reflect a prolonged 
departure from the appellant's normal behavior and/or 
societal standards that constitutes insanity.  The 
appellant's own opinion in that regard is not probative.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As noted above, the appellant was AWOL at two separate 
periods of his two-year service period, and one AWOL period 
was prolonged.

There is no persuasive evidence that the appellant's AWOL 
incidents are offset by the length or character of his 1988 
to 1990 service period so as to conclude the AWOL incidents 
were only minor.  Nor is there either persuasive evidence of 
compelling reasons for going AWOL or evidence of insanity so 
as to excuse his absences.  Accordingly, the appellant was 
discharged under other than honorable conditions, based on 
persistent and willful misconduct in the form of two AWOL 
periods without offset.  As such, discharge from the period 
of service from October 1988 to October 1990 is considered 
dishonorable for VA compensation benefit purposes and service 
connection for depression claimed as resulting from such 
period of service is denied.



ORDER

The character of the appellant's discharge from military 
service for the period from October 1988 to October 1990 
constitutes a bar to payment of VA compensation benefits for 
depression.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

